Citation Nr: 1124139	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a May 2009 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).  The file was subsequently transferred to the RO in New York, New York.

The Board acknowledges a November 2010 letter from the Veteran's representative, indicating that the Veteran requested in his Appeal Election Form that his claim be considered by an RO Decision Review Officer, and asking that the claim be returned to the New York RO for adjudication.  However, the January 2011 statement of the case provided to the Veteran was completed by a Decision Review Officer, satisfying the Veteran's request for such consideration.  The Veteran then perfected his appeal by submitting VA Form 9, appealing his claim to the Board of Veteran's Appeals.  The Board, therefore, has jurisdiction to consider the appeal at this time.

The underlying issue of service connection for a right hand disorder is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1. An unappealed November 2004 rating decision denied service connection for a right hand disorder. 

2. The additional evidence received since the time of the final November 2004 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a right hand disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision is final.  38 C.F.R. §§ 3.104, 19.32, 20.302(b) (2010).

2.  Evidence received since November 2004 to reopen the claim of entitlement to service connection for a right hand disorder is new and material, and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)  (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duties to Notify and Assist 

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations require that upon the submission of a substantially complete application for benefits, VA must notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the regulations define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Considering the present case in light of the above criteria, and in view of the favorable disposition as to the only issue being finally decided at this time, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished. 

Analysis 

The Veteran's claim for a right hand disorder was previously denied on the merits in a November 2004 RO rating decision. The RO based its denial on a determination that although the service treatment records (STRs) revealed treatment for right hand injuries, there was no evidence of a current disability.  There was also no indication that a right hand disorder had been continuously present from the time of service.  

The Veteran submitted a notice of disagreement with the November 2004 rating decision.  However, because he did not perfect his appeal following the issuance of a statement of the case in January 2006, the November 2004 RO rating decision became final as to the evidence then of record and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  In October 2008, the Veteran submitted a letter requesting to reopen the previously denied claim of service connection for a right hand disorder. 

In general, a final decision may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Code of Federal Regulations defines "new" evidence as evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  The evidence associated with the claims file following the November 2004 rating decision includes VA medical records, private medical records, and the Veteran's own statements in support of his claims. Specifically, in a March 2006 examination at the Hudson Valley VAMC, the Veteran complained of numbness and tingling in the right hand.  The impression, as based on an x-ray taken one month earlier, was likely mild osteoarthritis in the distal interphalangeal joint of the fifth digit.  The physician noted that the right hand and finger numbness could possibly be due to carpal tunnel syndrome, ulnar neuropathy at the elbow, or cervical radiculopathy.  This evidence is new evidence because it was not before the adjudicator in November 2004, and it is not duplicative of other evidence not in the record at that time. 

The Code of Federal Regulations defines "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The evidence discussed above from the VA medical examination indicates the possible presence of a current disorder.  This information is material to the issue of whether the Veteran has a current right hand disorder that can be service-connected.  

The Board accordingly finds that new and material evidence has been received to reopen the claim.  Based on the foregoing, the requirements to reopen the Veteran's claims have been met. To this extent, the appeal is allowed.


ORDER

New and material evidence having been received, the application to reopen a claim of service connection for a right hand disorder is granted.


REMAND

The Board's decision above reopens the claim of service connection for a right hand disorder.  Upon review, the Board finds that remand is necessary for further evidentiary development regarding the merits of the claim, as will be discussed below.

As discussed above, a March 2006 examination at the Hudson Valley VAMC indicated likely mild osteoarthritis of the right hand, as well as possible carpal tunnel syndrome, ulnar neuropathy at the elbow, or cervical radiculopathy.  
	
The Veteran's service treatment records indicate an injury to his right hand in September 1972 for which x-rays were negative.  He was diagnosed with a bruise of the dorsum of the right hand.  The Veteran was also treated for injuries to the right hand in August 1973 and January 1974.  He has indicated that his current right hand pain and numbness is related to the first of these in-service injuries. 

In summary, the record shows (1) evidence indicative of a right hand disorder; (2) evidence establishing that an injury occurred in service; and (3) an indication that the right hand disorder may be associated with the Veteran's service.  Since the record otherwise lacks sufficient competent evidence upon which the Board can make a decision, remand for a VA examination is required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the appeal is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of any current right hand disorder.  The claims folder should be made available to the examiner for review before the examination.  The examiner should provide a current diagnosis, and opine whether it is at least as likely as not that any current right hand disorder is related to military service.  In so doing, the examiner should address the specific instances of in-service injury and treatment referable to the right hand.  All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2. Thereafter, readjudicate the claim of service connection for right hand disorder in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


